internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil 4945-dollar_figure legend b city state c county state d state x university y city z individual dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a program to provide scholarships to students attending x working toward a degree in music the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you estimate that you will award between three and six scholarships annually ranging between dollar_figure and dollar_figure the trust is required to annually distribute the greater of letter catalog number 58263t the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 in january of each year you will run an ad in the y newspaper announcing the application process at the same time you will prepare and mail information such as memos and flyers to the financial aid director and the chairman of the music department at x your selection process will be based on the provisions and limitations provided in the last will and testament of z eligibility criteria are as follows applicants must be current college students enrolled at x applicants must be working toward a degree in music applicants must have a minimum cumulative grade-point-average gpa of on a scale applicants must demonstrate financial need applicants must demonstrate traits of high personal character and leadership preference will be given to applicants in the following order applicants from b applicants from c applicants from d applicants selected by x if applicants are selected by x x will provide you with that information each year you will advise the scholarship advisory committee of the amount of funds available to be awarded as scholarships the members of your committee review the scholarship applications and rank the applicants based on gpa and demonstrated traits of high personal character and leadership the committee then makes a recommendation to your trustee of the amount that should be awarded to each applicant all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 your scholarships may be renewed on an annual basis for up to three additional years or until the bachelor's degree is obtained whichever is earlier provided a recipient maintain their undergraduate status and a cumulative gpa of on a scale of you will pay the scholarship proceeds directly to x for the benefit of the recipient upon receipt of a grade report transcript and a payment form you will also provide a letter to x specifying that acceptance of the funds constitutes agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify you if the scholarship recipient fails to meet any term or condition of the scholarship if x will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient letter catalog number 58263t you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will also ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that the grantees will take extraordinary precautions to prevent future diversions you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establishing that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
